o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date cc ita b04 --------- conex-131880-14 uil the honorable michele bachmann member u s house of representatives cutters grove avenue suite anoka mn attention -------------------- dear congresswoman bachmann i am responding to your letter dated date on behalf of your constituent ---------------------- she asked whether the food stamps ssdi and medical assistance benefits that she receives might be reduced if she raises funds to attend a conference and educate legislators about a rare autoimmune disease we cannot determine whether funds that ---------------- raises to attend the conference and educate legislators will affect the food stamps ssdi and medical assistance benefits that she receives the federal agencies with jurisdiction over these programs would make those decisions however i hope the following general information will help ---------------- understand whether she must include in gross_income for federal_income_tax purposes any funds that she raises gross_income includes all income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code code thus in general taxpayers must include in gross_income money they receive without an offsetting obligation to repay it gifts however are not gross_income sec_102 of the code whether a payment is a gift is highly factual and depends on the payor’s intent to be a gift the payment must proceed from the payor’s detached and disinterested generosity out of affection respect admiration charity or like impulses 363_us_278 for example a court held that contributions a minister solicited from conex-131880-14 listeners to his radio programs were not gifts but were gross_income in that case the listeners did not refer to the contributions as gifts and did not personally know the minister rather it appeared that the listeners made the contributions because they desired to support the minister’s programs financially 219_f2d_834 10th cir i hope this information is helpful if you have questions please call me or ------------------- at ----- ------------ sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
